Citation Nr: 1704206	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  07-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an apportionment of the Veteran's disability benefits for his children, S and J.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran (Appellee) represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a June   2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Appellant's claim on behalf of the Veteran's sons, S and J, for an apportionment of the Veteran's disability benefits.

In June 2012, the Appellant testified before the undersigned Veterans Law Judge at   a hearing held at the RO.  A transcript of that hearing is of record.  In August 2012 and again in January 2014, the Board remanded this matter for additional notice and development.  


FINDINGS OF FACT

1.  The Veteran and the Appellant were validly married, and had two children, S born in January 1988 and J born in December 1989.  

2.  The Veteran and the Appellant were divorced in September 1995; the Appellant was assigned physical custody of the children and the children then resided with  the Appellant.  The Veteran was ordered to pay child support as part of the divorce decree.  

3.  The Appellant filed a request for apportionment on May 18, 2005.

4.  The Veteran received VA nonservice-connected pension benefits beginning June 2003, and service-connected compensation benefits beginning January 2010.  The Veteran's children were not included in the calculation of the pension benefits which the Veteran received prior to January 2010.  

5.  Proof of continued education of the children S and J beyond their 18th birthdays was not received.  

6.  The Veteran did not provide support for his children during the period of the claim prior to J's 18th birthday in December 2007. 

7.  The Veteran would have suffered hardship from apportionment of his nonservice-connected pension benefits during the period of the claim prior to J's 18th birthday in December 2007.  


CONCLUSION OF LAW

The criteria for general or special apportionment of the Veteran's VA compensation or pension benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.458, 3.503, 3.667 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

This appeal, however, concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt     of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2016).  Here, review of the claims file reveals that the applicable contested claims procedures have been followed.  Specifically, the RO has provided both parties (the Appellant and the Veteran) with appropriate notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.  This was accomplished including pursuant to the Board's remand instructions in August 2012.  

With regard to the development of the claim, all known and available records  relevant to the issue on appeal have been requested and obtained to the extent possible.  Substantial compliance with the Board's August 2012 remand was accomplished, including appropriate additional notice.  Additionally, requests for relevant evidence were sent to the Veteran and the Appellant, to include information regarding the Veteran's compliance with any child support order(s), and records of expenses and school attendance.  See Stegall v. West, 11 Vet. App. 268 (1998).  While not all required evidence was received from either party, the Board notes in this regard that "the duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he [or she] cannot passively wait for it in those circumstances where he [or she] may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does have a duty to assist a claimant in the development of a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Finally, VA has afforded both parties the opportunity to give testimony before the Board.  The Appellant provided such testimony at a hearing before the undersigned    in June 2012.  There is no allegation that the hearing provided was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

All or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2016). 

The term "child of the veteran" means an unmarried person who is under the age    of 18 years; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2016).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth        in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. § 3.450 (a)(1)(ii) (2016).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450  (2016);  Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs     of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of  less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451(2016). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2016).

The Veteran and the Appellant entered into a legal marriage in September 1978.  Two children were born of the Appellant and the Veteran during their marriage.  Child "S" was born in January 1988 and reached the age of 18 in January 2006.  Child "J" was born in December 1989, and reached the age of 18 in December 2007.  

A divorce decree establishes the dissolution of that marriage in September 1995.  The decree awards joint custody of S and J to the Veteran and the Appellant, while awarding physical care of the children to the Appellant.  The divorce decree ordered the Veteran to pay $431 per month for support of S and J as minor children.  

A request for apportionment of the Veteran's nonservice-connected pension benefits for his children S and J was received from the Appellant's authorized representative on May 18, 2005.  

The Appellant provided an itemized list of average monthly expenses in 2005,  which included mortgage, property taxes and insurance of $526; utilities of $195; telephone of $45; medical insurance and related expenses of $200; school loans     of $215.84; credit cards of $350, which included "[i]tems used for remodeling"; school lunches of $110; school expenses of $40; groceries of $300; gas for commuting to work of $185; car insurance of $100; and car maintenance of $60.  She noted that this totaled $2,166.84 monthly.  She also noted that their car was nine years old with 190,000 miles, and hence they would need a new car, with car payments, in the future.  She further explained that the car and car-related expenses were necessary due to "very limited employment locally" requiring her to drive at least 30 miles to a job.  She additionally informed that her eldest son would be attending college and hence he would remain a dependent and there would be college-related expenses.  

In a statement received in August 2006, the Appellant informed that the Veteran had not made a child support payment since 1994.  

In a statement dated in July 2006 and received in Sep 2006, the Appellant informed that she began having income from employment on May 8, 2006, in an amount of $1,053.85 biweekly.  She reported having a checking and savings account with total of $400.  She reported that her son S had work in part-time, temporary jobs, and that is total income that year was approximately $800.  She informed that her son S was currently not working and was not able to receive unemployment benefits currently or in the past.  She informed that her son J had received temporary work income in the amount of $400, but was currently not working and was not eligible to receive unemployment benefits.  

The Appellant's apportionment claim was denied in June 2006 based on insufficient evidence to show that apportionment would not cause the Veteran hardship.  The apportionment decision recognized the Veteran's VA disability benefits monthly award of $881, the Appellant's income including unemployment benefits as well as employment income totaling $1,396, and the Appellant's reported, itemized expenses totalling $1,761.  The Veteran failed to reply to a request for itemized expenses, and the Veteran's monthly expenses and income after expenses were unknown.  The Veteran's other income was listed as "none," whereas the Appellant's other income was listed as "unknown."  Special needs, liquid assets, and other assets of both the Appellant and the Veteran were also not reported and were listed as unknown.  

VA records reflect that the Veteran has been found permanently and totally  disabled for purposes of nonservice-connected pension effective from May 22, 2003.  Additionally, he has service connected disability, with a combined service-connected disability rating of 10 percent from May 22, 2003; 60 percent from November 10, 2004; and 70 percent from December 9, 2009.  He was receiving nonservice-connected pension with monthly payments of $846 from December 1, 2004, $881 from December 1, 2005, $910 from December 1, 2006, and $931 from December 1, 2007.  The Veteran began receiving compensation benefits as the greater benefit beginning January 1, 2010.

The Veteran's receipt of nonservice-connected pension benefits prior to January 1, 2010, as the greater benefit, is a matter of the Veteran's choice of entitlement, without regard to whether it results in a greater or lesser benefit to his dependents.  38 C.F.R. § 3.701(a) (2016). 

At the June 2012 hearing, the undersigned requested that the Appellant provide information concerning school attendance, such that continued dependency as  school children could be considered.  The undersigned also requested income information, including any income of the children during the period prior to 2010.  

In a January 2015 development letter to the Appellant, she was specifically asked to provide net worth, income and expenses for herself and child J for 2007; to provide net worth, income, expenses, and school status for child S since 2006; and to provide net worth, income, expenses, and school status for child J since 2008.  The Appellant was then provided appropriate forms to complete with this information, and was instructed to provide them as soon as possible. 

A reply from the Iowa Child Support Recovery Unit received in January 2015   does not inform of any child support payments recovered for any months prior to December 2012 or subsequent to November 2013, with total amount recovered of $1,680.20.  The Veteran has not asserted ever paying child support other than these recovered amounts, and denied paying child support in his May 2003 original benefits claim.  The Board accordingly concludes that the Veteran was not fulfilling his child support obligations prior to December 2012.  


The Appellant in September 2006 submitted a VA Form 21-674, request for approval of school attendance, for the anticipated attendance of child S at the University of Wisconsin, Platteville.  However, subsequent evidentiary support for such attendance was not provided.  Because the Appellant failed to provide the documentary proof of school attendance for her children J and S after they reached age 18 as requested, apportionment for each child after their 18th birthday is denied.  38 C.F.R. §§ 3.503, 3.667 (2016); see also Wood, supra.  Apportionments for the Veteran's children are also not payable prior to the May 18, 2005 date of receipt of the Appellant's request for apportionment.  38 C.F.R. § 3.458(g) (2016).  

Because the Veteran did not receive compensation benefits until subsequent to the 18th birthdays of the children J and S, apportionment may only be considered for  the period from the Appellant's filing of her apportionment claim up until the 18th birthday of each child, and hence only during the time when the Veteran was receiving nonservice connected pension benefits.  (He did not begin receiving compensation benefits until January 1, 2010.)  Those benefits were received at a rate based on a single veteran without dependents, as reflected above.  

The amount of nonservice-connected pension benefits the Veteran received (prior to his receipt of compensation benefits beginning January 2010) was based on income.  One prerequisite for entitlement to VA nonservice-connected pension benefits is that the veteran's income may not exceed the applicable maximum annual pension rate (MAPR) set by Congress. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23(a) (2016).  Pension benefits were thus assigned based on the Veteran's income at the time, without consideration of income of the Appellant or of the Veteran's children.  The MAPRs, which typically change on an annual basis, are published in the Federal Register.  Id.  To determine entitlement, the applicable MAPR is reduced dollar-for-dollar by the amount of the veteran's countable income on a 12-month annualized basis.  38 C.F.R. § 3.23(b) (2016).

Both the Veteran and the Appellant have failed to submit sufficient evidence of income, financial resources, and expenses, despite VA's explicit request, in order for "special" apportionment to be calculated with any accuracy.  38 C.F.R. § 3.451.  The Appellant has provided income figures for herself and her children for a few years, and these figures would suggest excess income that would extinguish any recalculated nonservice-connected pension entitlement for the Veteran absent significant additional expenses, which, as noted, were not adequately enumerated  or documented.  See 38 C.F.R. § 3.272 (g) (allowable MAPR deductions from income).  

While it is not necessary for the Appellant to establish hardship to secure a general appointment, a general apportionment may be limited or disallowed based on hardship.  38 C.F.R. §§ 3.450, 3.451.  The Veteran's benefits are not apportionable where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2016).  As 38 C.F.R. § 3.451 informs, less than 20 percent of the Veteran's benefits would not provide a reasonable amount for any apportionee.  

In the Veteran's May 2003 original benefits claim, he reported being divorced from the Appellant, and reported contributing no money to her support or to support of  his children.  He then listed as dependents his two biological children with the claimant, born in January 1988 and December 1989, but informed that they did not live with him.  He reported being unemployed, and being last employed between January 1997 and March 1997.  

In a January 2004 nonservice-connected pension claim, the Veteran informed that he was receiving Social Security Supplemental Security Income (SSI) benefits as well as WIC benefits.  In an accompanying statement the Veteran informed that      he received SSI benefits because he was "unable to work on a regular basis."  A benefits verification with the Social Security Administration revealed that as of March 2004 the Veteran's monthly SSI benefit payment was $564.  However, that income-based benefit was likely terminated once VA pension was awarded.

In a February 2005 letter by a VA social worker noted that the Veteran lived alone in a mobile home park, and spent his time listening to the radio, using his computer, and being taken by his friend to appointments.  

In an Improved Pension Eligibility Verification Report submitted in September 2006, the Appellant informed that she had been employed with an annual salary       of $29,882 for the interval from January 2005 to December 2005, and had been employed with an income of $24,227 for the interval from January 2006 to December 2006, but that she had suffered an income decrease in September 2005, having been laid off work.  She also then reported no income of the child J in 2005, but income of $847 for that child in 2006.  She reported income of the child S of $4,356 in 2005 and $3,619 in 2006.  She reported her own personal assets of $400 in cash accounts and assets of the child J of $100 and of the child S of $25.  

While the Veteran was granted service connection at a 50 percent rate by a March 2005 RO rating decision, the Veteran continued to receive nonservice-connected pension benefits of $846 per month as the greater benefit.  

The Veteran's receipt of only nonservice-connected pension and possibly food stamps during the period in question from May 18, 2005 until child J reached the age of 18 in December [redacted], 2007, strongly suggests hardship of the Veteran, so that general apportionment is not warranted.  38 C.F.R. § 3.451.  During this period,   the Appellant and her children have listed income significantly greater than the Veteran's, sufficient to support themselves over the interval from May 18, 2005 until December [redacted], 2007, notwithstanding a brief period of the Appellant's unemployment.  Additionally, absent evidence to support that the Veteran would not have suffered hardship from an apportionment, the Board concludes that neither general nor special apportionment is warranted in this case from the May 18, 2005 date of claim until J reached the age of 18 in December [redacted], 2007.  38 C.F.R. §§ 3.450, 3.451, 3.458.  As already addressed above, absence of documentation of school attendance precludes apportionment subsequent to the 18th birthdays of S and J. 

Accordingly, while the Board sympathizes with the Appellant, for the reasons set forth above, the claim for an apportionment of the Veteran's benefits for children S and J is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
	

ORDER

An apportionment of the Veteran's benefits for children S and J is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


